         Case 20-03402 Document 68-1 Filed in TXSB on 09/23/20 Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


    In re:                                                 Chapter 11

    NEIMAN MARCUS GROUP LTD LLC, et                        Case No. 20-32519 (DRJ)
    al.,
                                                           Jointly Administered)
                              1
                    Debtors.


    MARIPOSA INTERMEDIATE                                  Adv. Proc. No. 20-03402
    HOLDINGS LLC, NEIMAN MARCUS
    GROUP LTD LLC, and THE NEIMAN
    MARCUS GROUP LLC,

              Plaintiffs,
    v.
    MARBLE RIDGE CAPITAL LP and
    MARBLE RIDGE MASTER FUND LP,

                    Defendants.



                        DECLARATION OF ZACHARY D. ROSENBAUM

         I, Zachary D. Rosenbaum, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of

perjury:




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc. (9271);
BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC (5829); NEMA
Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage Parent Corporation
(9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust (3700); NMG California
Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc. (0664); NMG Notes PropCo LLC
(1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG Term Loan PropCo LLC (0786); NMG
Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC
(6074); and Worth Avenue Leasing Company (5996). The Debtors’ service address is: One Marcus Square, 1618
Main Street, Dallas, Texas 75201.
       Case 20-03402 Document 68-1 Filed in TXSB on 09/23/20 Page 2 of 4




       1.      I am a partner of Kobre & Kim LLP, counsel to Defendant Marble Ridge Master

Fund LP (the “Master Fund”) in the above-captioned adversary proceeding. I submit this

declaration in support of the Master Fund’s opposition to Plaintiffs’ application for a preliminary

injunction.

       2.      Attached as Exhibit 1 is a true and correct copy of the Declaration and Expert

Report of Marti P. Murray, dated September 23, 2020.

       3.      Attached as Exhibit 2 is a true and correct copy of the Transcript of the Deposition

of Mohsin Meghji, taken on September 22, 2020.

       4.      Attached as Exhibit 3 is a true and correct copy of the Transcript of the Interview

of Mohsin Meghji, taken on August 14, 2020, marked as MM_0001 during the deposition of

Mohsin Meghji.

       5.      Attached as Exhibit 4 is a true and correct copy of an email chain dated July 29,

2020 from Dan Kamensky, marked as MM_0002 during the deposition of Mohsin Meghji.

       6.      Attached as Exhibit 5 is a true and correct copy of an email chain dated July 31,

2020 from Eric Geller, marked as MM_0003 during the deposition of Mohsin Meghji.

       7.      Attached as Exhibit 6 is a true and correct copy of the letter from Richard Pachulski

to the Hector Duran of the Office of U.S. Trustee, dated August 2, 2020, marked as MM_0004

during the deposition of Mohsin Meghji.

       8.      Attached as Exhibit 7 is a true and correct copy of an email chain dated August 3,

2020 from Richard Pachulski, including the attached Letter of Intent, marked as MM_0005 during

the deposition of Mohsin Meghji.

       9.      Attached as Exhibit 8 is a true and correct copy of an email chain dated August 3,

2020 from Richard Pachulski, marked as MM_0006 during the deposition of Mohsin Meghji.



                                                 2
       Case 20-03402 Document 68-1 Filed in TXSB on 09/23/20 Page 3 of 4




       10.    Attached as Exhibit 9 is a true and correct copy of an email dated August 4, 2020

from Mohsin Meghji, marked as MM_0007 during the deposition of Mohsin Meghji.

       11.    Attached as Exhibit 10 is a true and correct copy of an email dated August 3, 2020

from Dan Kamensky, marked as MM_0008 during the deposition of Mohsin Meghji.

       12.    Attached as Exhibit 11 is a true and correct copy of an email chain dated August 4,

2020 from Benjamin Wertz, including the attached comparison, marked as MM_0009 during the

deposition of Mohsin Meghji.

       13.    Attached as Exhibit 12 is a true and correct copy of an email chain dated September

8, 2020 from Mohsin Meghji, marked as MM_0010 during the deposition of Mohsin Meghji.

       14.    Attached as Exhibit 13 is a true and correct copy of an email dated August 7, 2020

from Vivek Melwani, marked as MM_0011 during the deposition of Mohsin Meghji.

       15.    Attached as Exhibit 14 is a true and correct copy of Marble Ridge’s Revised Global

Settlement Proposal, dated August 11, 2020, marked as MM_0012 during the deposition of

Mohsin Meghji.

       16.    Attached as Exhibit 15 is a true and correct copy of the Status Conference Statement

of the Official Committee of Unsecured Creditors relating to the MYT Series B Preferred Stock

To Be Distributed to Holders of Allowed General Unsecured Claims, dated August 20, 2020,

marked as MM_0013 during the deposition of Mohsin Meghji.

       17.    Attached as Exhibit 16 is a true and correct copy of the Transcript of Status

Conference of Case No. 20-32519, dated August 21, 2020 (Dkt. 1514-1), marked as MM_0014

during the deposition of Mohsin Meghji.




                                               3
       Case 20-03402 Document 68-1 Filed in TXSB on 09/23/20 Page 4 of 4




       18.    Attached as Exhibit 17 is a true and correct copy of the as-filed Initial Expert Report

of the Michel-Shaked Group Executive Summary, dated July 15, 2020, marked as MM_0015

during the deposition of Mohsin Meghji.

       19.    Attached as Exhibit 18 is a true and correct copy of an email chain dated August

22, 2019 from Brandy Richardson, including the attached Project Monaco Workshop Materials.

       20.    Attached as Exhibit 19 is a true and correct copy of Defendant Charles Cowin’s

Objection to and Response to BAC Home Loan Servicing, L.P.’s Application for Temporary

Restraining Order and for Preliminary Injunction Against Charles P. Cowin, as filed on February

9, 2012 in BAC Home Loans Servicing, LP vs. Texas Realty Holdings, LLC, et al., Case No. 4:09-

cv-02539 (S.D. Tex.).

       21.    Attached as Exhibit 20 is a true and correct copy of Defendant William B.

Johnson’s Response to Amegy’s Motion for Rehearing, as filed on October 27, 2012 in Amegy

Bank National Association v. Monarch Flight II, LLC, et al., Case No. 44:11-cv-03218 (S.D. Tex.).

       22.    Attached as Exhibit 21 is a true and correct copy of the Transcript of Status

Conference of Case No. 20-32519, dated September 2, 2020.

       I declare under penalty of perjury that the foregoing is true and correct.

Executed on: September 23, 2020.

              New York, New York



                                                     /s/ Zachary D. Rosenbaum
                                                     ZACHARY D. ROSENBAUM




                                                 4
